 


114 HR 1282 IH: Horse Transportation Safety Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1282 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Cohen (for himself, Mr. Whitfield, Mr. Connolly, Ms. Clarke of New York, Ms. Clark of Massachusetts, Ms. Slaughter, Mr. Pocan, Mr. Lowenthal, Mr. Jones, Mr. Guinta, Ms. Titus, Mr. Himes, and Mr. Keating) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to prohibit the transportation of horses in interstate transportation in a motor vehicle containing 2 or more levels stacked on top of one another. 
 
 
1.Short titleThis Act may be cited as the Horse Transportation Safety Act of 2015. 2.Transportation of horsesSection 80502 of title 49, United States Code, is amended—
(1)in subsection (c), by striking This section does not and inserting Subsections (a) and (b) shall not; (2)by redesignating subsection (d) as subsection (e);
(3)by inserting after subsection (c) the following:  (d)Transportation of horses (1)ProhibitionNo person may transport, or cause to be transported, a horse from a place in a State, the District of Columbia, or a territory or possession of the United States through or to a place in another State, the District of Columbia, or a territory or possession of the United States in a motor vehicle containing 2 or more levels stacked on top of each other.
(2)Motor vehicle definedIn this subsection, the term motor vehicle— (A)means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways; and
(B)does not include a vehicle operated exclusively on a rail or rails.; and (4)in subsection (e), as redesignated—
(A)by striking A rail carrier and inserting the following:  (1)In generalA rail carrier;
(B)by striking this section and inserting subsection (a) or (b); and (C)by striking On learning and inserting the following:

(2)Transportation of horses in multilevel trailer
(A)Civil penaltyA person that knowingly violates subsection (d) is liable to the United States Government for a civil penalty of at least $100, but not more than $500, for each violation. A separate violation of subsection (d) occurs for each horse that is transported, or caused to be transported, in violation of subsection (d). (B)Relationship to other lawsThe penalty imposed under subparagraph (A) shall be in addition to any penalty or remedy available under any other law or common law.
(3)Civil actionOn learning.  